EXHIBIT 10.01
 
PURCHASE AGREEMENT


THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 23rd day of October,
2013, by and between Blacksands Petroleum, Inc., a Nevada corporation (the
“Company”), and Silver Bullet Property Holdings SDN BHD(the “Investor”).


Recitals


A.           The Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under Securities Act; and


B.           The Investor wishes to purchase from the Company, and the Company
wishes to sell and issue to the Investor, upon the terms and conditions stated
in this Agreement, 500,000 shares of the Company’s common stock, $.001 par value
per share (the “Shares”) at a price per Share of $2.00 (the “Per Share Purchase
Price”).


In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.             Definitions. In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:


“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.


“Approved Stock Plan" means any employee benefit plan which has been approved by
the Board of Directors of the Company, pursuant to which the Company's
securities may be issued to any employee, consultant, officer or director for
services provided to the Company.


“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.


“Closing” has the meaning set forth in Section 3.


“Closing Date” has the meaning set forth in Section 3.


“Common Stock” means common stock of the Company.
 
 
1

--------------------------------------------------------------------------------

 


“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.


“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the Securities Act) of the Company, after due inquiry.


“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).


“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.


“Environmental Laws” has the meaning set forth in Section 4.11.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.


“Exempt Issuance” means the issuance of (a) shares of Common Stock or Common
Stock Equivalents of the Company issued pursuant any Approved Stock Plan,
provided that all such issuances do not, in the aggregate, exceed over the 12
month period following the Closing Date, more than 10% of the sum of the shares
of Common Stock issued and outstanding immediately prior to the Closing Date,
(b) securities upon the exercise of or conversion of any securities issued
hereunder and/or other securities exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the date of this
Agreement, provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise or conversion price of any such securities, (c) securities issued
pursuant to acquisitions or strategic transactions, provided that any such
issuance shall only be to a person which is, itself or through its subsidiaries,
an operating company in a business synergistic with the business of the Company
and shall provide to the Company additional benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities, and (d) securities issued in
connection with any bona fide commercial loan or debt transaction with third
persons, provided that the primary purpose of such transaction is not to raise
equity capital and is approved by the Company’s Board of Directors in good
faith, provided that all such issuances do not, in the aggregate, exceed more
than 10% of the shares of Common Stock issued and outstanding immediately prior
to the Closing Date.


“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).


“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under this Agreement.
 
 
2

--------------------------------------------------------------------------------

 


“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.


“Purchase Price” means $1,000,000.


“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.


“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.


“Variable Rate Transaction” means a transaction in which the Company issues or
sells (i) any debt or equity securities that are convertible into, exchangeable
or exercisable for, or include the right to receive additional shares of Common
Stock either (A) at a conversion, exercise or exchange rate or other price that
is based upon and/or varies with the trading prices of or quotations for the
shares of Common Stock at any time after the initial issuance of such debt or
equity securities, or (B) with a conversion, exercise or exchange price that is
subject to being reset at some future date after the initial issuance of such
debt or equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into any agreement, including, but not limited
to, an equity line of credit, whereby the Company may sell securities at a
future determined price.


2.            Purchase and Issuance of the Shares. Upon the terms and conditions
set forth herein, the Company shall issue and sell to the Investor the number of
Shares in the amount set forth the Investor’s name on the signature page
attached hereto.


3.            Closing. On the date of executing this Agreement, the Company
shall cause the delivery of the certificate representing the Shares, registered
in the name and amount of the Investor as set forth on the signature page
attached hereto to the Investor and the Investor shall wire to the Company, in
same day funds an amount representing the Purchase Price, as set forth on the
signature page hereto (“Closing” or “Closing Date”). The Closing shall occur
upon confirmation that the conditions to Closing in Section 6 hereof have been
satisfied. The Closing of the purchase and sale of the Shares shall take place
at the offices of Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor,
New York, New York 10006.


4.            Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor that:


4.1           Organization, Good Standing and Qualification. Each of the Company
and its Subsidiaries is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation and has
all requisite corporate power and authority to carry on its business as now
conducted and to own its properties. Each of the Company and its Subsidiaries is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification or leasing necessary unless the
failure to so qualify has not had and could not reasonably be expected to have a
Material Adverse Effect.


4.2           Authorization. The Company has full power and authority andhas
taken all requisite action on the part of the Company, its officers, directors
and stockholders necessary for (i) the authorization, execution and delivery of
this Agreement, (ii) the authorization of the performance of all obligations of
the Company hereunder or thereunder, and (iii) the authorization, issuance (or
reservation for issuance) and delivery of the Shares. This Agreement constitutes
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally.
 
 
3

--------------------------------------------------------------------------------

 


4.3           [RESERVED].


4.4           Valid Issuance. The Shares have been duly and validly authorized
and, when issued and paid for pursuant to this Agreement, will be validly
issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Investor), except
for restrictions on transfer set forth in this Agreement or imposed by
applicable securities laws.


4.5           Consents. The execution, delivery and performance by the Company
of this Agreement and the offer, issuance and sale of the Shares require no
consent of, action by or in respect of, or filing with, any Person, governmental
body, agency, or official other than filings that have been made pursuant to
applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws which the Company undertakes to file within
the applicable time periods. Subject to the accuracy of the representations and
warranties of the Investor set forth in Section 5 hereof, the Company has taken
all action necessary to exempt (i) the issuance and sale of the Shares and (ii)
the other transactions contemplated by this Agreement from the provisions of any
stockholder rights plan or other “poison pill” arrangement, any anti-takeover,
business combination or control share law or statute binding on the Company or
to which the Company or any of its assets and properties may be subject and any
provision of the Company’s Articles of Incorporation, Bylaws or other
organizational or charter documents that is or could reasonably be expected to
become applicable to the Investor as a result of the transactions contemplated
hereby, including without limitation, the issuance of the Shares and the
ownership, disposition or voting of the Shares by the Investor or the exercise
of any right granted to the Investor pursuant to this Agreement.


4.6           Use of Proceeds. The net proceeds of the sale of the Shares
hereunder shall be used by the Company for working capital purposes.


4.7           No Conflict, Breach, Violation or Default. The execution, delivery
and performance of this Agreement by the Company and the issuance and sale of
the Shares will not conflict with or result in a breach or violation of any of
the terms and provisions of, or constitute a default under (i) the Company’s
Articles of Incorporation, the Company’s Bylaws or other organizational or
charter documents, as in effect on the date hereof, or (ii)(a) any statute,
rule, regulation or order of any governmental agency or body or any court,
domestic or foreign, having jurisdiction over the Company, any Subsidiary or any
of their respective assets or properties, or (b) any agreement or instrument to
which the Company or any Subsidiary is a party or by which the Company or a
Subsidiary is bound or to which any of their respective assets or properties is
subject.


4.8           Tax Matters. The Company and each Subsidiary has prepared and
filed all tax returns required to have been filed by the Company or such
Subsidiary with all appropriate governmental agencies and paid all taxes and
penalties shown thereon or otherwise owed by it, except to the extent the
Company and Subsidiaries have set aside on its books provisions reasonably
adequate for the payment of all unpaid and unreported taxes. The charges,
accruals and reserves on the books of the Company in respect of taxes for all
fiscal periods are adequate in all material respects, and there are no material
unpaid assessments against the Company or any Subsidiary nor, to the Company’s
Knowledge, any basis for the assessment of any additional taxes, penalties or
interest for any fiscal period or audits by any federal, state or local taxing
authority except for any assessment which is not material to the Company and its
Subsidiaries, taken as a whole. All taxes and other assessments and levies that
the Company or any Subsidiary is required to withhold or to collect for payment
have been duly withheld and collected and paid to the proper governmental entity
or third party when due, except to the extent the Company and Subsidiaries have
set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes. There are no tax liens or claims pending or, to the
Company’s Knowledge, threatened against the Company or any Subsidiary or any of
their respective assets or property. There are no outstanding tax sharing
agreements or other such arrangements between the Company and any Subsidiary or
other corporation or entity.
 
 
4

--------------------------------------------------------------------------------

 


4.9           [RESERVED].


4.10         Certificates, Authorities and Permits. The Company and each
Subsidiary possess all material certificates, authorities or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, and neither the Company nor any Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
such Subsidiary, could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.
 
4.11         Environmental Matters. Neither the Company nor any Subsidiary is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), owns or operates any real
property contaminated with any substance that is subject to any Environmental
Laws, is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or is subject to any claim relating to any Environmental
Laws, which violation, contamination, liability or claim has had or could
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate; and there is no pending or, to the Company’s Knowledge, threatened
investigation that might lead to such a claim.


4.12         Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company, any Subsidiary or the Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company.


4.13         No General Solicitation. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Shares.


4.14         No Integrated Offering. Neither the Company nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Company on Regulation D for the exemption from registration for
the transactions contemplated hereby or would require registration of the Shares
under the Securities Act.


4.15         Private Placement. Assuming the representations and warranties of
the Investor are true, the offer and sale of the Shares to the Investor as
contemplated hereby is exempt from the registration requirements of the
Securities Act.


4.16         Questionable Payments. Neither the Company nor any of its
Subsidiaries, nor their respective directors, officers or employees nor, to the
Company’s Knowledge, any of their respective current or former stockholders,
agents or other Persons acting on behalf of the Company or any Subsidiary, has
on behalf of the Company or any Subsidiary or in connection with their
respective businesses: (a) used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity;
(b) made any direct or indirect unlawful payments to any governmental officials
or employees from corporate funds; (c) established or maintained any unlawful or
unrecorded fund of corporate monies or other assets; (d) made any false or
fictitious entries on the books and records of the Company or any Subsidiary; or
(e) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment of any nature.


4.17         Disclosures. Neither the Company nor any Person acting on its
behalf has provided the Investor or its agent or counsel with any information
that constitutes or might constitute material, non-public information. The
written materials delivered to the Investor in connection with the transactions
contemplated by this Agreement do not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.


4.18.        No Shell Company. The Company is not, nor at any time during the 12
months preceding the date hereof has the Company been a “shell company,” as such
term is defined in paragraph (i)(1)(i) of Rule 144 of the Securities Act or Rule
12b-2 of the Exchange Act, the effect of which would prevent the Investor from
selling the Shares without restriction pursuant to Rule 144.
 
 
5

--------------------------------------------------------------------------------

 


4.19.        No Investment Company. The Company is not, and upon the issuance
and sale of the Shares as contemplated by this Agreement will not be an
“investment company” required to be registered under the Investment Company Act
of 1940 (an “Investment Company”). The Company is not controlled by an
Investment Company.


5.            Representations and Warranties of the Investor. The Investor
hereby represents and warrants as of the date hereof to the Company as follows:


5.1           Organization and Existence. The Investor is a validly existing
corporationformed under the laws of Malaysia and has all requisite corporate
power and authority to invest in the Shares pursuant to this Agreement.


5.2           Authorization. The execution, delivery and performance by the
Investor of this Agreement has been duly authorized and will constitute the
legal, valid and binding obligation of the Investor, enforceable against the
Investor in accordance with its respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally.


5.3           No Public Sale or Distribution
. The Investor is acquiring the Shares for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof in violation of applicable securities laws, except pursuant to sales
registered or exempted under the Securities Act; provided, however, by making
the representations herein, such Investor does not agree, or make any
representation or warranty, to hold any of the Shares for any minimum or other
specific term and reserves the right to dispose of the Shares at any time in
accordance with or pursuant to a registration statement or an exemption under
the Securities Act. The Investor is acquiring the Shares hereunder in the
ordinary course of its business. Such Investor does not presently have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares in violation of applicable securities laws.
Investor is not a broker-dealer registered with the SEC under the Exchange Act
or an entity engaged in a business that would require it to be so registered.


5.4           Investment Experience. Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Shares and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.


5.5           Disclosure of Information. The Investor and his advisors, if any,
have been furnished with all materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Shares which have been requested by the Investor. The Investor and his advisors,
if any, have been afforded the opportunity to ask questions of the Company. The
Investor understands that his investment in the Shares involves a high degree of
risk. The Investor has sought such accounting, legal and tax advice as he has
considered necessary to make an informed investment decision with respect to his
acquisition of the Shares.


5.6           Restricted Securities. Investor understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. The Investor understands that the Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understanding of Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of Investor to
acquire such securities.
 
 
6

--------------------------------------------------------------------------------

 


5.7           Legends. It is understood that, except as provided below,
certificates evidencing the Shares may bear the following or any similar legend:


(a)           “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.”


(b)           If required by the authorities of any state in connection with the
issuance of sale of the Shares, the legend required by such state authority.


5.8           No Governmental Review. The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.


5.9           Transfer or Resale. The Investor understands that: (i) the Shares
have not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) the Investor shall have
delivered to the Company (if requested by the Company) an opinion of counsel to
the Investor, in a form reasonably acceptable to the Company, to the effect that
such Shares to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) the Investor
provides the Company with reasonable assurance that such Shares can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
Securities Act (or a successor rule thereto) (collectively, “Rule 144”); (ii)
any sale of the Shares made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144, and further, if Rule 144 is not
applicable, any resale of the Shares under circumstances in which the seller (or
the Person through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
promulgated thereunder; and (iii) neither the Company nor any other Person is
under any obligation to register the Shares under the Securities Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder.


5.10         Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company, any Subsidiary or the Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Investor.


5.11         Accredited Investor Status. The Investor is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.


5.12         Risk Factors. The investment described herein involves a very high
degree of risk and speculation and has the potential to result in a one hundred
percent loss without an effective legal remedy or recourse due to the nature of
the investment. The Investor herein agrees to be entirely responsible for its
own due diligence as to the veracity, accuracy or prospects of the issuer or the
safety of the investment. The Investor cannot rely on any matter or
representation made by the Company or any other party relating to this
investment, and shall be accountable for completing its own analysis and review
of the risks, representations and warranties of the Company or any party
assisting or otherwise advising a) the Company or b) the Investor in this
matter.
 
 
7

--------------------------------------------------------------------------------

 


5.13         Residency. The Investor is a resident of the jurisdiction specified
below its address on the Investor signature page hereto.


5.14         Certain Trading Activities. The Investor has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Investor, engaged in any transactions in the securities
of the Company (including, without limitation, any Short Sales (as defined
below) involving the Company’s securities) during the period commencing as of
the time that the Investor was first contacted regarding the specific investment
in the Company contemplated by this Agreement and ending immediately prior to
the execution of this Agreement by the Investor (it being understood and agreed
that for all purposes of this Agreement, and, without implication that the
contrary would otherwise be true, that neither transactions nor purchases nor
sales shall include the location and/or reservation of borrowable shares of
Common Stock). “Short Sales” means all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act.


5.14         Not a 10% Owner. The Investor is not a “beneficial owner” of more
than 10% of the shares of Common Stock (as defined for purposes of Rule 13d-3 of
the Exchange Act).


6.             Conditions to Closing.


6.1           Conditions to the Investor’s Obligations. The obligation of the
Investor to purchase the Shares at the Closing is subject to the fulfillment to
the Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by the Investor:


(a)           The representations and warranties made by the Company in Section
4 hereof qualified as to materiality shall be true and correct at all times
prior to and on the Closing Date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and, the representations and warranties made by the Company in Section 4 hereof
not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date. The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.


(b)           The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Shares and the consummation of the other
transactions contemplated by this Agreement, all of which shall be in full force
and effect.


(c)           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated in
this Agreement.


(d)           The Company shall have delivered this executed Agreement to the
Investor.


6.2           Conditions to Obligations of the Company. The Company's obligation
to sell and issue the Shares at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:


(a)           The representations and warranties made by the Investor in
Sections 5.1 and 5.2 hereof (the “Investment Representations”), shall be true
and correct in all material respects when made, and shall be true and correct in
all material respects on the Closing Date with the same force and effect as if
they had been made on and as of said date. The Investment Representations shall
be true and correct in all respects when made, and shall be true and correct in
all respects on the Closing Date with the same force and effect as if they had
been made on and as of said date. The Investor shall have performed in all
material respects all obligations and covenants herein required to be performed
prior to the Closing Date.
 
 
8

--------------------------------------------------------------------------------

 


(b)           The Investor shall have delivered the Purchase Price to the
Company.


(c)           The Investor shall have delivered this executed Agreement to the
Company.


6.3           Termination by Either Company or Investor. Either the Company or
the Investor shall have the right to terminate this Agreement if the Closing
hasn’t occurred prior to September 30, 2013.
 
7.            Covenants and Agreements of the Company.


7.1           Delivery of Shares. The Company shall, within five (5) business
days of the Closing Date, delivery the Shares to the Investor.


7.2           No Conflicting Agreements. The Company will not take any action,
enter into any agreement or make any commitment that would conflict or interfere
in any material respect with the Company’s obligations to the Investor under
this Agreement.


7.3           Compliance with Laws. The Company will comply in all material
respects with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.


7.4           Removal of Legends. Upon the earlier of (i) registration of the
resale pursuant to a registration statement of the Shares, or (ii) Rule 144(b)
becoming available, the Company shall (A) deliver to the transfer agent for the
Common Stock (the “Transfer Agent”) irrevocable instructions that the Transfer
Agent shall reissue a certificate representing the Shares without legends upon
receipt by such Transfer Agent of the legended certificates for such Shares,
together with either (1) a customary representation by the Investor that Rule
144 applies to the shares of Common Stock represented thereby or (2) a statement
by the Investor that such Investor has sold the shares of Common Stock
represented thereby in accordance with the plan of distribution contained in the
registration statement and, if applicable, in accordance with any prospectus
delivery requirements, and (B) cause its counsel to deliver to the Transfer
Agent one or more blanket opinions to the effect that the removal of such
legends in such circumstances may be effected under the Securities Act. From and
after the earlier of such dates, upon an Investor’s written request, the Company
shall promptly cause certificates evidencing the Investor’s Shares to be
replaced with certificates which do not bear such restrictive legends.


7.5           Subsequent Equity Sales. Until one year from the Closing Date, if
the Company sells or grants any option to purchase or sells or grants any right
to reprice, or otherwise disposes of or issues (or announces any sale, grant or
any option to purchase or other disposition), any Common Stock or Common Stock
Equivalents entitling any Person to acquire shares of Common Stock at an
effective price per share that is lower than the then Per Share Purchase Price
(such lower price, the “Base Share Price” and such issuances, collectively, a
“Dilutive Issuance”) (if the holder of the Common Stock or Common Stock
Equivalents so issued shall at any time, whether by operation of purchase price
adjustments, reset provisions, floating conversion, exercise or exchange prices
or otherwise, or due to warrants, options or rights per share which are issued
in connection with such issuance, be entitled to receive shares of Common Stock
at an effective price per share that is lower than the Per Share Purchase Price,
such issuance shall be deemed to have occurred for less than the Per Share
Purchase Price on such date of the Dilutive Issuance), then the Company shall
issue to each Investor such number of additional shares of Common Stock equal to
the difference between (i) the number of Shares held by the Investor on the date
of the Dilutive Issuance multiplied by a fraction, the numerator of which is
such Investor’s Per Share Purchase Price and the denominator of which is the
Base Share Price, and (ii) the number of Shares held by the Investor on the date
of the Dilutive Issuance. Such adjustment shall be made whenever such Common
Stock or Common Stock Equivalents are issued. Notwithstanding the foregoing, no
adjustment will be made under this Section 7.5 in respect of an Exempt Issuance.
If the Company enters into a Variable Rate Transaction, the Company shall be
deemed to have issued Common Stock or Common Stock Equivalents at the lowest
possible conversion price at which such securities may be converted or
exercised. The Company shall notify the Investor in writing, no later than three
(3) business days following the issuance of any Common Stock or Common Stock
Equivalents subject to this Section 7.5, indicating therein the applicable
issuance price, or applicable reset price, exchange price, conversion price and
other pricing terms (such notice, the “Dilutive Issuance Notice”). For purposes
of clarification, whether or not the Company provides a Dilutive Issuance Notice
pursuant to this Section 7.5, upon the occurrence of any Dilutive Issuance, the
Per Share Purchase Price shall be reduced to equal the Base Share Price,
regardless of whether the Company accurately refers to the Base Share Price in
the Dilutive Issuance Notice.
 
 
9

--------------------------------------------------------------------------------

 


7.6           Board Appointment Right. The Investor shall have the exclusive
right, voting separately as a class, to elect one director (the “Investor
Director”). The Investor Director shall be appointed by the Investor either at
meetings of shareholders at which directors are electedor by written consent
without a meeting in accordance with the Business Corporation Law of the State
of Nevada. The Investor Director so elected shall serve for a term of one year
and until his successor is elected and qualified. Any vacancy in the position of
Investor Director may be filled by the Investor. The Investor Director may,
during his or her term of office, be removed at any time, with or without cause,
by and only by the affirmative vote, at a special meeting of the Investor called
for such purpose, or the written consent, of the Investor. Any vacancy created
by such removal may also be filled at such meeting or by such consent. The
Investor’s right to appoint the Investor Director shall remain in effect so long
as the Investor holds any outstanding promissory notes issued by the Company.


8.             Survival and Indemnification.


8.1          Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.


8.2          Indemnification. The Company agrees to indemnify and hold harmless
the Investor and its Affiliates and their respective directors, officers,
employees and agents from and against any and all losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorney fees
and disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under this Agreement, and will reimburse any such Person for all such amounts as
they are incurred by such Person unless such action is based upon a breach of
Investor’s representations, warranties or covenants under this Agreement which
causes a material adverse effect on the Company or any conduct by Investor which
constitutes fraud, gross negligence, willful misconduct or malfeasance related
to the transactions contemplated by this Agreement.


8.3           Conduct of Indemnification Proceedings. Promptly after receipt by
any Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 8.2, such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however,that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is materially prejudiced by such failure to notify. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; or (ii) in the reasonable
judgment of counsel to such Indemnified Person representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. The Company shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not be
unreasonably withheld, but if settled with such consent, or if there be a final
judgment for the plaintiff, the Company shall indemnify and hold harmless such
Indemnified Person from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment. Without the prior written
consent of the Indemnified Person, which consent shall not be unreasonably
withheld, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.


9.             Miscellaneous.


9.1           Successors and Assigns. This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Investor,
as applicable, provided, however, that the Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Shares in a private transaction without the
prior written consent of the Company, after notice duly given by the Investor to
the Company provided, that no such assignment or obligation shall affect the
obligations of the Investor hereunder. The provisions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
 
10

--------------------------------------------------------------------------------

 


9.2           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


9.3           Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one Business Day after
delivery to such carrier. All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ advance written notice to the other party:


If to the Company:


Blacksands Petroleum, Inc.
800 Bering, Suite 250
Houston, Texas 77057
Attention: Chief Financial Officer
Fax No.: (713) 583-1617


With a copy to:


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Attention: Marc J. Ross, Esq.
Fax No.: (212) 930-9725


If to the Investor, to the address set forth on the signature page.


9.4           Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Investor. Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any Shares purchased under this Agreement at the time outstanding,
each future holder of all such Shares, and the Company.


9.5           Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.


9.6           Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereof with respect to the subject matter hereof and thereof
and supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.
 
 
11

--------------------------------------------------------------------------------

 


9.7           Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.


9.8           Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.


9.9           Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
(Signature Pages Follow)
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 

The Company: BLACKSANDS PETROLEUM, INC.             By: /s/ DONALD GIANNATTASIO
    Name: Donald Giannattasio  
 
Title Chief Financial Officer  

 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGE FOR INVESTOR FOLLOWS]
 
 
13

--------------------------------------------------------------------------------

 
 
[INVESTOR SIGNATURE PAGE TO BLACKSANDS PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Investor: Silver Bullet Property Holdings SDN BHD
 

Signature of Investor: By: /s/ GEORGE PATHMANATHAN     Name: George Pathmanathan
    Title Director  

 

Address for Notice of Investor:
Unit PL 01, Plaza Level, No. 45, Block A
Medan Setia 1, Plaza Damansara
Damansara Heights
50490 Kuala Lumpar, Malaysia
            Aggregate Purchase Price: $ 1,000,000                   Number of
Shares:   500,000      

 
 
14

--------------------------------------------------------------------------------